DETAILED ACTION
Response to Amendment
	This Office action is in response to the amendment filed on 6/29/2022, wherein claims 1-88 and 101-105 are cancelled and claims 89-100 and 106-108 are pending.
Drawings
	The drawings submitted on 6/29/2022 are acceptable.
Allowable Subject Matter
Claims 89-100 and 106-108 are allowed.
The following is an examiner’s statement of reasons for allowance: The claimed subject matter is not disclosed or rendered obvious by the prior art of record. The most relevant prior art is perhaps CN 105481845A, which discloses an OLED comprising the compound

    PNG
    media_image1.png
    209
    215
    media_image1.png
    Greyscale

wherein A1-3 and B1-3 are respectively represented by

    PNG
    media_image2.png
    110
    183
    media_image2.png
    Greyscale
 and 
    PNG
    media_image3.png
    252
    165
    media_image3.png
    Greyscale
.
Examples of the compound include the following

    PNG
    media_image4.png
    225
    176
    media_image4.png
    Greyscale
 and 
    PNG
    media_image5.png
    168
    180
    media_image5.png
    Greyscale
.
These compounds are different from the claimed compound, which requires at least 2 D’s when the 2 A’s are meta to each other and LA is not a single bond, and LA and LD don’t include a heteroarylene group or an arylene group that is substituted with a heteroaryl group.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762